Citation Nr: 0411990	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for an award of educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
period from June 11, 2002 through August 31, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1991 to April 1995.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.  The veteran timely disagreed with the decision later 
that same month, and, after the RO issued a statement of the 
case in December 2002, the veteran's timely substantive 
appeal was received in January 2003.

At his travel Board hearing, the veteran and his 
representative indicated that the veteran's appealed included 
denial of education assistance benefits from August 31, 2002 
through October 28, 2002, in addition to the period described 
in the issue on the title page of this decision.  However, 
the evidence of record does not reflect that a rating 
decision as to that period of benefits has been issued.  The 
statement of the case specified that the claim was for 
education benefits for the reporting period from June 11, 
2002 through August 31, 2002.  The evidence of record does 
not reflect that the RO has issued any statement of the case 
regarding benefits from September 1, 2003 through October 28, 
2003.  In the absence of evidence of a rating decision 
regarding education benefits after August 31, 2002, the Board 
has jurisdiction only over the issue as stated on the title 
page of this decision.  This matter is referred to the RO for 
action deemed appropriate.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted at the Muskogee, Oklahoma RO before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal had been obtained.

2.  In September 2002, VA received the veteran's application 
for Chapter 30 benefits for a flight training course that he 
entered on June 11, 2002.

3.  In October 2002, the RO informed the veteran Chapter 30 
benefits for the flight program he entered in June 2002 were 
denied because the veteran did not have the required Class II 
medical certificate.

4.  The veteran obtained a Class II medical certificate on 
October 28, 2002.  

5.  The veteran did not have a valid Class II medical 
certificate for the period from June 11, 2002 to August 31, 
2002.


CONCLUSION OF LAW

The requirements for an award of educational benefits for 
flight training under Chapter 30, Title 38, United States 
Code, for the period from June 11, 2002 to August 31, 2002, 
have not been met.  38 U.S.C.A. §§ 3034, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 21.4235 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that veterans' education assistance 
benefits should be paid for commercial flight training he 
entered in June 2002 because he was not notified that a Class 
II medical certificate was required, and he was able to 
obtain a Class II medical certificate within a few days after 
he became aware of the requirement.

Duty to assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which became law in November 
2000.  The VCAA provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist, a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 CFR §3.159 (2003).

The Board acknowledges that the record on appeal does not 
reflect notice to the appellant of the provisions of the VCAA 
in connection with his claim for Chapter 30 educational 
assistance for commercial flight training.  However, the 
statement of the case clearly advised the veteran of the 
criteria for eligibility for the award of VA educational 
assistance benefits.  As will be explained below, the law, 
and not the evidence, is dispositive in this case.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA and have no effect on the appeal.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (the Court has 
recognized the enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation).  See also Barger v. Principi, 16 
Vet. App. 132 (2002).  Therefore, the Board finds that no 
further action is necessary under the VCAA in this case, and 
that the case is ready for appellate review.
Applicable laws and regulations

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who serves at least three years of 
continuous active duty.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2002).

The pursuit of flight training may be approved for an 
individual entitled to educational assistance benefits if (1) 
such training is generally accepted as necessary for the 
attainment of a recognized vocational objective in the field 
of aviation; (2) the veteran possesses a valid private 
pilot's license and meets the medical requirements necessary 
for a commercial pilot's license; and (3) the flight school 
courses meet Federal Aviation Administration (FAA) standards 
and are approved by the FAA and the State approving agency.  
38 U.S.C.A. § 3034(d).  Except for two instances which are 
not applicable in the instant case (enrollment in a ground 
instructor certification course or when taking part in flight 
training at an institution of higher learning that leads to a 
standard college degree, see 38 C.F.R. § 21.4235(f)), at 
least a second-class medical certificate is required during 
enrollment periods.  38 C.F.R. § 21.4235(a)(2).  The Board 
notes that the educational institution certified that the 
veteran's vocational objective was to attain a license as a 
commercial pilot, and the certification reflects that no 
college degree (other than the associate degree the veteran 
already had received benefits for at Tulsa Community College) 
was sought.  Therefore, the veteran does not meet the 
exclusion at 38 C.F.R. § 21.4235(f), and the evidence clearly 
reflects that the flight training at issue was not as part of 
a ground instructor certification course.  

Factual background

In August 2002, the RO received a VA Form 22-1999, and 
enrollment certification, reflecting that the veteran was 
enrolled in a commercial pilot flight training program that 
Oklahoma State University Tulsa Flight Center.  This document 
reveals that the commercial instrument program for which the 
enrollment certification was being supplied began June 11, 
2002.  The enrollment certification form was signed by a 
school certifying official.  It is not apparent from the file 
before the Board whether this enrollment certification was 
provided directly to the RO from the school, and, if so, 
whether the veteran received a copy of the enrollment 
certification, or whether the veteran himself submitted the 
enrollment certification.  This enrollment certification 
included certification that, as to flight training, "A copy 
of the student's Class II medical certificate is on file in 
this institution."

The file reflects that the RO then issued a letter to the 
veteran advising him that a claim for education benefits had 
been received and that he should complete VA Form 22-1995, 
and further advised the veteran that separate enrollment 
certification for instrument flight training and commercial 
flight training was needed and that the monthly certification 
of flight training should also be separately reported for 
commercial and instrument training, by month.



In September 2002, the RO received the veteran's VA Form 22-
1995, Request for Change of Program or Place of Training, in 
which the veteran requested that he be awarded educational 
assistance for flight training at Oklahoma State University 
Flight Center instead of the benefits he had previously been 
awarded for enrollment in a program at Tulsa Community 
College working toward an associate degree in applied 
science, professional pilot option.

Following receipt of this letter, the RO promptly advised the 
veteran that additional information was required in order to 
process his request for a change in his program.  In part, 
the RO advised the veteran that he could not be awarded 
benefits for two programs at the same time and that since his 
associate degree program with Tulsa Community College ended 
in late July 2002, he could not be paid for flight training 
beginning on June 10, 2002.  The veteran was advised that he 
must make an election of which program to pursue.  The 
veteran was also again advised that the flight school should 
send an enrollment certification for his instrument program 
and a separate monthly certification for each program month 
by month, as the RO requested in its prior, September 2002 
letter to the veteran.

By a letter dated by the veteran in early October 2002 and 
received by VA a few days later, the veteran expressed his 
election as to receipt of educational assistance benefits.  
Thereafter, on October 21, 2002, the veteran provided, in 
person, monthly certification for his program, VA Form 22-
6553c.  These documents, consistent with the documents 
previously submitted, reflect that the veteran had entered 
the flight training for which he was seeking educational 
benefits in June 2002.
 
The following day, on October 22, 2002, the RO advised the 
veteran that information provided by the school indicated 
that he had a Class III medical certificate rather than a 
Class II medical certificate as required.  The veteran 
responded to this denial by a letter received by VA on 
November 1, 2002, reflecting that the veteran had obtained a 
Class II medical certificate as of October 28, 2002.  The 
veteran stated that he disagreed with the denial of his 
benefits because he had not previously been advised that a 
Class II medical certificate was required.  


Analysis

The veteran does not dispute the fact that he did not have a 
current Class II medical certificate from June 11, 2002 to 
August 31, 2002.  However, he contends that he should not be 
subject to the general requirement that he have such a 
certificate because he was not informed until October 2002 of 
the need to maintain a current Class II medical certificate 
in order to comply with VA law and regulations.  In addition, 
the veteran contends that once he received the appropriate 
information from VA, he immediately obtained a Class II 
medical certificate.  He notes that, considering the amount 
of money expended for the course, he would not have hesitated 
to obtain such certificate earlier had he known that one was 
required.  He contends that it would be unfair for VA to fail 
to approve the requested award of education benefits since VA 
failed to notify him of the requirement, since only a Class 
III certification was required by the FAA (Federal Aviation 
Administration) for a student in his situation.

The Board fully appreciates the veteran's contentions.  
However, the governing regulations require a Class II medical 
certificate for an award of the educational assistance at 
issue, without exception.  The Board is not free to disregard 
applicable provisions of governing regulations.  38 U.S.C.A. 
§ 7104.  

The Board understands the veteran's contention that VA did 
not advise him off the requirement that he hold a Class II 
medical certificate.  However, the governing regulation does 
not provide an exception to the requirement for individuals 
unaware of the requirement.  The Board notes, in this regard, 
that the veteran's request for a change in the program for 
which he was receiving educational assistance was not 
received by VA until September 2002, after the veteran had 
already completed the training from June 10, 2002 through 
August 31, 2002, the period for which educational assistance 
benefits are at issue.  The Board also notes that the laws 
governing veterans' benefits allow consideration of 
situations where fairness requires a decision not otherwise 
authorized by law, but this authority may be exercised only 
by the Secretary of Veterans Affairs, not by the Board.  
38 U.S.C.A. § 503.  

Even assuming, arguendo, that the veteran sought advice from 
VA as to when to request a change in program and what the 
eligibility requirements of the new program would be, the 
provision of incomplete or incorrect information by a VA 
employee would not authorize the Board to awarded educational 
assistance benefits in this case, since payment of government 
benefits must be authorized by statute, and the veteran did 
not, during the period from June 10, 2002 through August 31, 
2002, meet requirements for authorization of such assistance.  
Receipt of incomplete or erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(citing OPM v. Richmond, 496 U.S. 414, 424 (1990)).

In this instance, the law is specific as to the criteria for 
the benefit sought on appeal. In order to be eligible for 
Chapter 30 educational assistance benefits for the training 
at issue, the veteran must have held a valid Class II medical 
certificate during his entire period of enrollment in the 
flight training course.  The Board is bound by these legal 
criteria. 

As the veteran does not dispute that he held a Class III 
medical certificate rather than the required Class II medical 
certificate from June 10, 2002 to August 31, 2002, the Board 
concludes that there is no legal basis to award entitlement 
to Chapter 30 educational benefits for that period.  Where 
the law and not the evidence is dispositive, the appeal must 
be terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As noted above, further notification to the veteran 
of the evidence required to substantiate his claim or further 
development of the evidence as to whether he held a valid 
Class II medical certificate prior to August 31, 2002 would 
be fruitless.  The veteran has proffered the Class II medical 
certificate obtained in October 2002, and has clearly 
provided evidence and statements that he held a Class III 
medical certificate prior to that date.




ORDER

Entitlement to an award of educational benefits under Chapter 
30, Title 38, United States Code for flight training for the 
period June 10, 2002 to August 31, 2002 is denied as a matter 
of law.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



